Citation Nr: 1533542	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-15 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been raised by the record.  See Congressional correspondence received in April 2015.  This issue, which has not been adjudicated by the Agency of Original Jurisdiction (AOJ), is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran failed to appear for a video-conference hearing before the Board scheduled on June 23, 2015.  On June 26, 2015, the Veteran contacted the AOJ advising them that he misunderstood the date of his video-conference hearing, and he requested the scheduling of another hearing.  In light of the Veteran's immediate request to reschedule the missed video-conference hearing, the Board accepts the Veteran's reported misunderstanding as sufficient good cause to grant his request to reschedule him for a video-conference hearing.  38 C.F.R. § 20.1304 (2014).  See generally Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009); Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002) (describing the VA adjudication system as "paternalistic" and "uniquely pro-claimant" in nature).



(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for another video-conference hearing before the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

